Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into effective as of
the          day of             , 2009, between EPIQ SYSTEMS, INC., a Missouri
corporation (the “Company”), and
                                                       (the “Indemnified
Party”).

 

WHEREAS, to induce the Indemnified Party to provide services or to continue to
provide services to or at the request of the Company, the Company wishes to
provide in this Agreement for the indemnification of, and the advancing of
expenses to, the Indemnified Party to the fullest extent (whether partial or
complete) permitted by Missouri law and as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the Company and the
Indemnified Party hereby agree as follows:

 

1.                                      Basic Indemnification Arrangement.

 

1.1                                  Indemnity.  If the Indemnified Party was,
is or becomes a party to or witness or other participant in, or is threatened to
be made a party to or witness or other participant in, a Claim (as defined below
and including but not limited to any Claim related to the action styled Alaska
Electrical Pension Fund v. Tom W. Olofson, et al, Defendants, and Epiq
Systems, Inc., Nominal Defendant) by reason of (or arising in whole or in part
out of) an Indemnifiable Event (as defined below), then the Company shall
indemnify the Indemnified Party to the fullest extent permitted by Missouri law
or the Company’s Articles of Incorporation and Bylaws, as the same now exist or
may hereafter be amended (but only to the extent any such amendment permits the
Company to provide broader indemnification rights than the law or the Articles
of Incorporation and Bylaws permitted prior to such amendment), as soon as
practicable, but not later than 30 days after written demand is presented to the
Company, against any and all Expenses (as defined below) of the Claim.  If so
requested by the Indemnified Party, the Company shall advance (within five
business days after the request) any and all Expenses to the Indemnified Party. 
The Indemnified Party agrees to repay all Expenses advanced by the Company to
the Indemnified Party if it is determined in a Claim that the Indemnified Party
is not entitled to indemnification pursuant to this Agreement or otherwise. 
Repayment of advanced Expenses will be made without interest thereon and on
terms that are reasonably acceptable to the Company and the Indemnified Party. 
For purposes of this Agreement, the phrase “determined in a Claim” or
“determined in the Claim” means a decision by a court, arbitrator, hearing
officer or other judicial agent having the requisite legal authority to make
that decision, which decision has become final and from which no appeal or other
review proceeding is permissible.

 

1.2                                  Claim.  “Claim” means any threatened,
pending or completed action, suit or proceeding, any inquiry or investigation,
or any appeal therefrom whether conducted by the Company or any other party,
that the Indemnified Party in good faith believes has led or might lead to the
institution of any action, suit or proceeding, whether civil, criminal,
administrative, regulatory, investigative or other and any counterclaims in
connection therewith.  Claim shall not include an action by or in the right of
the Company if the Indemnified Party is adjudged to be liable to the Company
unless and only to the extent that it is determined in the Claim that, despite
the adjudication of liability but in view of all the circumstances of the case,
the Indemnified Party is fairly and reasonably entitled to indemnity for
expenses that the court deems proper.

 

1

--------------------------------------------------------------------------------


 

1.3                                  Indemnifiable Event.  “Indemnifiable Event”
means any event or occurrence arising from or related to the fact that the
Indemnified Party is or was serving the Company in some capacity, including
without limitation, as a director, officer, employee, or agent of the Company or
of any direct or indirect subsidiary, or any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan, or other
enterprise related to the business or activities of the Company or its direct or
indirect subsidiaries, or by reason of anything done or not done by the
Indemnified Party in any such capacity if he or she acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal action or proceeding,
had no reasonable cause to believe his or her conduct was unlawful.  An
“Indemnifiable Event” does not include (i) any proceeding initiated by the
Indemnified Party (other than in the Indemnified Party’s capacity as an officer
or director of the Company) against the Company or any current or former
director or officer of the Company, unless the Company has joined in or
consented in writing to the initiation of such action, or (ii) any proceedings
arising from the purchase and sale by the Indemnified Party of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended.

 

1.4                                  Expenses.  “Expenses” include reasonable
attorneys’ fees and all other reasonable costs, expenses and obligations
actually incurred and paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, any Claim relating to any Indemnifiable Event.  Expenses
also include judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges actually incurred and
paid or payable in connection with or in respect of any Expenses) of any Claim
relating to any Indemnifiable Event.  Expenses also include Additional Expenses
as defined in Section 3 below.

 

2.                                      Notification and Defense of Claim.

 

2.1                                  Notification.  Promptly after receipt by
the Indemnified Party of notice of the commencement of any Claim, the
Indemnified Party will, if a claim for indemnification in respect thereof is to
be made against the Company under this Agreement, notify the Company of the
commencement thereof; provided, however, the failure to notify the Company will
not relieve the Company from any liability which it may have to the Indemnified
Party under this Agreement if the omission does not materially adversely
prejudice the rights of the Company.  In addition, the Indemnified Party shall
give the Company the information and cooperation as the Company may reasonably
require, subject to reasonable claims of privilege or other basis for
nondisclosure by the Indemnified Party.  No notification is required by this
Section 2.1 with respect to any named defendant in the action styled Alaska
Electrical Pension Fund v. Tom W. Olofson, et al, Defendants, and Epiq
Systems, Inc., Nominal Defendant.

 

2.2                                  Defense.  With respect to any Claim as to
which the Indemnified Party notifies the Company of the commencement thereof,
the Company will be entitled to participate therein at its own expense.  Except
as otherwise provided below, to the extent that it may wish, the Company will be
entitled to assume the defense of the Claim, with nationally recognized
litigation defense counsel reasonably satisfactory to the Indemnified Party. 
After notice from the Company to the Indemnified Party of its election to assume
the defense of the Claim, the Company will not be liable to the Indemnified
Party under this Agreement for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation or as otherwise provided below.  The Indemnified Party
shall have the right to employ counsel in the Claim, but the fees and expenses
of counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of the Indemnified Party unless (i) the
employment of counsel by the Indemnified Party has been authorized by the
Company, (ii) independent legal counsel approved by both the Company and the
Indemnified Party reasonably concludes that there is or is likely to be a
conflict of interest between the Company and the Indemnified Party in the
conduct of the defense of the Claim, or (iii) the Company shall not in fact have
employed counsel to assume the defense of the Claim, in each of which cases the

 

2

--------------------------------------------------------------------------------


 

reasonable fees and expenses of nationally recognized litigation defense counsel
for the Indemnified Party shall be borne by the Company.  The Company shall not
be entitled to assume the defense of any Claim brought by or on behalf of the
Company or as to which counsel shall have reasonably made the conclusion
provided in clause (ii) above.

 

2.3                                  Settlements.  The Company shall not be
liable to indemnify the Indemnified Party under this Agreement for any amounts
paid in settlement of any Claim made without the prior written consent of the
Company.  The Company shall not settle any Claim in any manner that would impose
any penalty or limitation on the Indemnified Party or result in a finding of
wrongdoing against the Indemnified Party without the Indemnified Party’s prior
written consent.  Neither the Company nor the Indemnified Party will
unreasonably withhold their consent to any proposed settlement.

 

3.                                      Indemnification for Additional
Expenses.  The Company shall indemnify the Indemnified Party against any and all
expenses (including reasonable attorneys’ fees) (collectively, “Additional
Expenses”) and, if requested by the Indemnified Party, the Company shall (within
five business days after the request) advance Additional Expenses to the
Indemnified Party, which are or may be incurred by the Indemnified Party in
connection with (a) any request by the Indemnified Party for indemnification or
advancement of Expenses under this Agreement, or (b) any claim asserted against
or action brought by the Indemnified Party for (i) indemnification or advance
payment of Expenses by the Company under this Agreement or any other agreement
or under the Company’s Articles of Incorporation or Bylaws, now or hereafter in
effect relating to Claims for an Indemnifiable Event or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company.

 

4.                                      Partial Indemnity, Etc.  If the
Indemnified Party is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses of a Claim,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify the Indemnified Party for the portion thereof to which the Indemnified
Party is entitled.  Moreover, notwithstanding any other provision of this
Agreement, to the extent that the Indemnified Party has been successful on the
merits or otherwise in defense of any Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnified Party shall be indemnified against
all Expenses incurred in connection with the successful defense of that Claim or
Claims.

 

5.                                      No Presumption.  For purposes of this
Agreement, the termination of any Claim by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnified Party did not meet any particular standard of conduct or have any
particular belief or that it has been determined in a Claim that indemnification
is not permitted by applicable law.

 

6.                                      Nonexclusivity.  The rights of the
Indemnified Party hereunder shall be in addition to any other rights the
Indemnified Party may have under the Company’s Articles of Incorporation or
Bylaws or rules, pursuant to resolutions or determinations of the Board of
Directors, under an insurance policy or policies, under applicable law or
otherwise.  To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Articles of Incorporation or Bylaws and
this Agreement, it is the intent of the parties that the Indemnified Party shall
enjoy by this Agreement the greater benefits so afforded by the change.

 

3

--------------------------------------------------------------------------------


 

7.                                      Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing liability insurance,
the Indemnified Party shall be covered by the policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company employee.

 

8.                                      Subrogation.  In the event of payment
under this Agreement, the Company shall be subrogated to the extent of the
payment to all of the rights of recovery of the Indemnified Party, who shall
execute all papers required and shall do everything that may be necessary to
secure the recovery rights, including the execution of documents necessary to
enable the Company effectively to bring suit to enforce those rights.

 

9.                                      No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against the Indemnified Party to the extent the Indemnified Party
has otherwise actually received payment (under any insurance policy, the
Company’s Articles of Incorporation or Bylaws or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

10.                               Miscellaneous Provisions.

 

10.1                            Dispute Resolution.  Although the parties may
agree on a case-by-case basis to submit to arbitration any specific dispute or
controversy between the parties arising out of or in connection with this
Agreement as to the construction, validity, interpretation or meaning,
performance, nonperformance, enforcement, operation, or breach, neither party
hereto shall be bound to arbitrate any matter under this Agreement in the
absence of an additional written agreement signed by each party relating to the
arbitration of any specified matter.

 

10.2                            Entire Agreement.  This Agreement supersedes all
prior documents, understandings and agreements, oral or written, and constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof, except that that this Agreement shall not limit the
Undertaking to repay advanced expenses made by the undersigned on or about
_____________ , 2008, with respect to the action styled Alaska Electrical
Pension Fund v. Tom W. Olofson, et al, Defendants, and Epiq Systems, Inc.,
Nominal Defendant.

 

10.3                            Successors and Assigns.  This Agreement is
binding upon and shall inure to the benefit of the parties and their respective
heirs, personal and legal representatives, estate, spouse, and successors or
assigns (including any direct or indirect successor by purchase, merger,
consolidation, liquidation or otherwise to all or substantially all of the
business or assets of the Company).

 

10.4                            Severability.  If any one or more provisions of
this Agreement is held to be illegal, invalid or unenforceable under present or
future laws, then, if possible, the illegal, invalid or unenforceable provision
will be modified to the extent as is necessary to comply with the present or
future laws and the modification shall not affect any other provision hereof,
provided that if the provision may not be so modified the illegality, invalidity
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

10.5                            Notices.  Communications and other notices given
under this Agreement will be deemed delivered when (i) personally delivered,
(ii) on the third business day following deposit in the U.S. mail, first class,
postage paid, or (iii) on the date of actual delivery by a national overnight
courier service, and addressed to Indemnified Party at the address listed on the
signature page to this Agreement

 

4

--------------------------------------------------------------------------------


 

or at such other address as the Indemnified Party shall specify to the Company
in a notice given pursuant to this Section, or to the Company, as follows:

 

Epiq Systems, Inc.

Attn:  Legal Department

501 Kansas Avenue

Kansas City, KS  66105

 

10.6                            Choice of Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Missouri, without
regard to principles of conflict of law.

 

10.7                            Headings and Captions.  All headings and
captions used in this Agreement are for convenience only and shall not be
construed to either limit or broaden the language of this Agreement or any
particular section.

 

10.8                            Counterparts.  This Agreement may be executed in
two or more counterparts, each of which may be executed by one or more of the
parties, but all of which, when taken together, shall constitute but one
agreement binding upon all of the parties.

 

10.9                            Third-Party Beneficiaries.  This Agreement is
not intended to confer upon any non-party rights or remedies hereunder.

 

10.10                      Binding Agreement.  This Agreement shall be deemed
effective and legally binding upon the parties when it has been executed and
delivered by all parties.  This Agreement shall inure to the benefit of the
parties and their respective successors and permitted assignees.

 

10.11                      Interpretation.  The parties acknowledge and agree
that (i) each party and its representatives has reviewed and negotiated the
terms and provisions of this Agreement and have contributed to its revision,
(ii) the rule of construction to the effect that any ambiguities are resolved
against the drafting party shall not be employed in the interpretation of this
Agreement and (iii) the terms and provisions of this Agreement shall be
construed fairly as to all parties and not in favor of or against any party
regardless of which party was generally responsible for the preparation of this
Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Indemnification Agreement
as of the date first set forth above.

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

INDEMNIFIED PARTY:

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------